DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Objections
Claim 5 is object to because of the following informalities: the preamble in line 1 contains a punctuation error.  The limitation “The system of claim 4 wherein” is recommended to be amended to “The system of claim 4, wherein”
Claim 14 is objected to because of the following informalities:  the preamble in line 1 is objected to as failing for a punctuation error.  The limitation “14 A method” is recommended to be amended to “14. A method”.  Appropriate correction is required.
Claim 20 is objected to because it contains a typographical error.  The preamble of claim 20 recites “The system of claim 19” in line 1 and should be amended to “The computer-implemented method of claim 19”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2013/0310163 A1).
Regarding claim 1, Smith discloses a system for tracking slot machines over a network (see Smith, wagering game system 100 of Fig. 1), comprising: a network computer (see Smith, Fig. 1, wagering game server 150), including: a transceiver for communication over the network (see Smith, wireless transmitter 129 of Fig. 1, 0019-0020, wherein the transceivers are a network communication element); a memory for storing at least instructions and a data store (see Smith, Fig. 3, 0020, 0047); a processor device that is operative to execute instructions that enable actions (see Smith, Fig. 1, 0019-0020), including: 
serve an application configured to allow a user to create a slot machine profile and input and display slot machine event data on a user device (see Smith, see profile 121/221 of Figs. 1-2, 0019-0020, 0022, 0024, 0033);
store the slot machine profile in a slot machine database (see Smith, Fig. 1, 0019, wherein the profile is stored in a database);
accept slot machine event data for the slot machine profile, the slot machine event data including payout event data from the application (see Smith, Fig. 2, 0022, 0035, wherein the game-related information is slot machine event data including events, outcomes, funds, credit balances, account data, winnings and payouts via a credit enter); and map the slot machine event data to the slot machine profile (see Smith, 0022, 0035, 0045).
Regarding claim 7, Smith discloses the system of claim 1, wherein the system further comprises: an interface to an external server for a third-party entity (see Smith, 0024, 0120, wherein the system provides integration with third party marketing services and third-party applications).
Regarding claim 14, Smith discloses a method being performed by a computer system that comprises one or more processors and a computer-readable storage medium encoded with instructions executable by at least one of the processors and operatively coupled to at least one of the processors (see Smith, Fig. 1, 0019-0020), the method comprising: 
serving an application configured to allow a user to create a slot machine profile and input and display slot machine event data on a user device (see Smith, see profile 121/221 of Figs. 1-2, 0019-0020, 0022, 0024, 0033);
storing the slot machine profile in a slot machine database (see Smith, Fig. 1, 0019, wherein the profile is stored in a database);
accepting slot machine event data for the slot machine profile, the slot machine event data including payout event data from the application (see Smith, Fig. 2, 0022, 0035, wherein the game-related information is slot machine event data including events, outcomes, funds, credit balances, account data, winnings and payouts via a credit enter); and mapping the slot machine event data to the slot machine profile (see Smith, 0022, 0035, 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to Claims 1 and 14 above, in view of Patseg et al. (US 2017/0221306 A1).
Regarding claims 2 and 15, Smith discloses the system of claim 1 and the method of claim 14 but is silent with respect to a casino database comprising casino profiles.
Patseg teach a system which serves an application for player and game machine tracking over a network which comprises an application for a loyalty program for one or more different casinos (see Patseg, Fig. 1-2, 0007, 0022, 0024-0025).  Specifically, Patseg teach a virtual player card app for tracking loyalty of patrons associated with a plurality of casinos to participate in game play to provide a profile for a particular gaming machine (see Patseg, Fig. 1, 5, 0022, 0025, 0038, 0040).  Stated differently, Patseg teaches tracking player, game machine, and different casino profiles in a casino database (see Fig. 1, 5, 0022, 0025, 0036-0038, wherein the player tracking database comprises profiles of one or more casinos which have made previous arrangements with the app).  One would have been motivated to modify the system of Smith with a casino database comprising casino profiles to yield the predictable result to improve flexibility and customization for patrons and casinos that have plans to be used with the app (see Patseg, 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the system comprises a casinos database comprising casino profiles.
Regarding claim 3, the combination of Smith and Patseg teach the system of claim 2.  The combination further teaches a connection database comprising connections between the casino profiles, the user profiles, and the slot machine profiles (see Patseg, Fig. 1, 4-5, 0022-0025, 0031-0032 0036-0038, wherein the player tracking database is a connection database which comprises connections to match a user profile (e.g., patron account), the casino, and the particular gaming machine).   
Regarding claims 4 and 16, the combination of Smith and Patseg teach the system of claim 3 and the method of claim 15 as discussed above.  The combination further teaches wherein the casino database, and connection database are cross-referenced by casino profiles, user profiles, slot machine profiles, and the connections between the casino profiles, the user profiles, and the slot machine profiles (see Patseg, Fig. 1, 4-5, 0022-0025, 0031-0032, 0036-0038, 0040, wherein to match the patron to the particular machine includes a player tracking database and server to cross-reference the casino profile, user profile, and slot machine profiles to associate the patron account with the player playing at a specific casino and particular gaming machine).
Regarding claim 5, the combination of Smith and Patseg teach the system of claim 4.  The combination further teach wherein the cross-referenced databased are searchable across the databases (see Patseg, Fig. 1, 4-5, 0036-0041, wherein the player tracking system generates a match to the patron with the particular player profile, casino, and gaming machine which is indicative that the databased are cross-referenced and searchable).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. and Patseg as applied to claim 4 above, and further in view of Allen et al. (US 2011/0111862 A1).
Regarding claim 6, the combination of Smith and Patseg teaches the system of claim 4.  Smith further teach wherein the system is configured to operate as a social network (see Smith, 0028, wherein the system contains social network), and the system further comprises: an action logger (see Smith, 0029, wherein actions performed via computer instruction are associated to with the player account which is analogous to an action logger); and a feed logger configured to serve a feed to the application interface of the user device (see 0120, wherein the social networking communication mechanism is a feed logger which provides messages for news feed posts, profile status updates, blogs, mass chat, text, video, and forum messages).  Although, the Smith teaches secure communications of a social network it silent with respect to the system comprises a privacy server.
Allen teaches a system which is configured to operate as a social network and the system comprises a wagering game server which sets privacy settings for the player to send out alerts and provide an online media sharing tool (see Allen, 0062).  Stated differently, the wagering game server is analogous to a privacy server which sets privacy settings for the player.  One would have been motivated to incorporate the teachings of Allen to use known techniques with similar devices to yield the predictable result for the player to choose which users may view their shared media on one or more social networking websites (see Allen, 0062).  Therefore, it would have been obvious to one of ordinary skill in the gaming arts at the time of filing the application wherein the system comprises a privacy server.  
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to Claim 1 above, in view of Chun et al. (US 2015/0279155 A1).
Regarding claim 8 and 17, Smith discloses the system of claim 1 and the method of claim 14.  However, it does not explicitly teach wherein the system is configured to serve the application a slot machine history of payout events for a slot machine profile.  
Chun teaches a game history server which is configured to serve a game machine history of payout events including past transaction history and payouts over a time period for all or selected gaming devices (see Chun, 0181-0183, 0185-0188, 0230).  Specifically, Chun teaches one would have been motivated to incorporate a game history server to track historical game related information and historical financial transaction information to yield the predictable result for dispute resolution between the players and the casino.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the system is configured to serve the application a slot machine history of payout events for a slot machine profile.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to Claim 1 above, in view of Peterson (US 2017/0092054 A1).
Regarding claims 9, Smith discloses the system of claim 1, wherein the: application includes an interface configured to link and associate the mobile device with a slot machine either automatically or manually but is silent as to enter an identification number for a slot machine (see Smith, 0019-0020).  
Peterson teach an application which includes an interface configured to enter an identification number for a slot machine (see Peterson, Fig. 1F, 2B, 0124-0129, wherein the QR code is an identification number for a slot machine); and the system is configured to: accept the slot machine identification from the application (see Peterson, 0124-0129); determine if a slot machine identification number from the application matches a slot machine profile for the slot machine (see Peterson, 0060-0061, 0241); and if so, serve the application a history of payout events for the slot machine profile (see Peterson, 0060-0061), or if not, prompt the user via the application to create the slot machine profile.  One would have been motivated to incorporate the teachings of Peterson’s interface and QR code to utilize known techniques to yield the predictable result to link the slot machine profile with the user device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to enter an identification number for a slot machine; and the system is configured to: accept the slot machine identification from the application; determine if a slot machine identification number from the application matches a slot machine profile for the slot machine; and if so, serve the application a history of payout events for the slot machine profile, or if not, prompt the user via the application to create the slot machine profile.
Regarding claim 11, the combination of Smith and Peterson teach the system of claim 9.  The combination further teaches wherein: the application interface is configured to allow a user to manually enter an identification number of the slot machine (see Peterson, 0125-0127, wherein the player input and scan is performed manually via the mobile device).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Peterson as applied to Claim 9 above, and further in view of Gagner et al. (US 2013/0130779 A1).
Regarding claim 10, the combination of Smith and Peterson teach the system of claim 9.   Although Peterson teaches that the QR code is scanned using the mobile device application (see Peterson, 0126-0127) it does not explicitly teach wherein the application interface configured to enter an identification number comprises a barcode scanner configured to operate a camera on the user device.
Gagner teaches an application interface configured to enter an identification number comprises a barcode scanner configured to operate a camera on the user device (see Gagner, 0048).  One would have been motivated to incorporate the teachings of Gagner’s scanning mechanism and digital camera to yield the predictable result to transmit information related to identifiers via wireless communication (see Gagner, 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the combination of Smith and Peterson user device to enter an identification number comprising a barcode scanner configured to operate a camera on the user device.
Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Peterson as applied to Claims 1 and 14 above, and further in view of Gagner et al. (US 2013/0130779 A1).
Regarding claims 12 and 19, Smith discloses the system of claim 1 and the method of claim 14.  However, it does not explicitly teach wherein the application is configured to track the time a user plays a given slot machine.  
George teach a tracking system wherein the system is utilized to track the time a user plays a given slot machine in a gaming session (see George, 0081).  George teach the tracking system to record the time the start and end time for a patron transaction record and stores the time the user played the slot machine to the slot machine profile for that machine (see George, 0081-0082).  One would have been motivated to incorporate George’s time record to yield the predictable result to determine an amount of patron comp awards that may be provided to the patron over a predefined period (see George, 0082).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the application is configured to track the time a user plays a given slot machine; record the time the user played the slot machine; and the system is configured to store the time the user played the slot machine tot eh slot machine profile for that machine.
Regarding claims 13 and 20, the system of claims 12 and the method of claim 19, wherein the method further comprises: tracking, via a movement tracker on the user device, the movement of a user (see Smith, 0020, wherein the movement tracker is GPS unit); and determining, via the movement tracker that the user has moved while playing the machine (see Smith, 0088-0091, 0114, 0135), and prompting the user to record slot machine event data for the slot machine profile (see Smith, 0088-0091, 0114, wherein the prompting of the user is to modify or suggest changes to a profile).
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Chun as applied to Claim 17 above, in further view of Peterson (US 2017/0092054 A1).
Regarding claims 18, the combination of Smith and Chun teaches the method of claim 17.  However, it is silent as to accept the slot machine identification from the application; determine if a slot machine identification number from the application matches a slot machine profile for the slot machine; and if so, serve the application a history of payout events for the slot machine profile, or if not, prompt the user via the application to create the slot machine profile.
Peterson teaches a gaming system which comprises accepting the slot machine identification from the application (see Peterson, 0124-0129); determining if a slot machine identification number from the application matches a slot machine profile for the slot machine (see Peterson, 0060-0061, 0241); and if so, serve the application a history of payout events for the slot machine profile (see Peterson, 0060-0061), or if not, prompt the user via the application to create the slot machine profile.  One would have been motivated to incorporate the teachings of Peterson’s interface and QR code to utilize known techniques to yield the predictable result to link the slot machine profile with the user device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to enter an identification number for a slot machine; and the system is configured to: accept the slot machine identification from the application; determine if a slot machine identification number from the application matches a slot machine profile for the slot machine; and if so, serve the application a history of payout events for the slot machine profile, or if not, prompt the user via the application to create the slot machine profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715